In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00004-CR



        JAMES ROBERT REYNOLDS, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2019F00093




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address,

and the name of any person who was a minor at the time the offense was committed.” TEX. R.

APP. P. 9.10(a)(3). Sensitive data also includes “a driver’s license number, passport number,

social security number, tax identification number or similar government-issued personal

identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record contains social security

numbers and the names of persons who were minors at the time the offense was committed.

Volumes three, four, five, and six of the reporter’s record contains the names of persons who

were minors at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record and volumes three through six of the reporter’s record contain sensitive data,

we order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the

electronically filed clerk’s record and volumes three through six of the reporter’s record.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: October 22, 2020


                                                 2